Order and judgment, Supreme Court, New York County, entered on November 7, 1974 and November 13, 1974, respectively, and resettled order entered January 8, 1975, amending the judgment entered November 13, 1974, unanimously affirmed, with $60 costs and disbursements of this appeal to respondent. The record demonstrates no defense to this plaintiffs action for breach of contract and hence the court at Special Term was correct in granting summary judgment. Concur—Stevens, P. J., Kupferman, Birns, Capozzoli and Lane, JJ.